DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment and remarks filed on 12/16/2020.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed machine for winding suture into a suture tray package comprising: - a base platform - a plurality of package nests, each package nest comprising at least two locating pins extending up from the package nests, - a first workstation for placing an empty tray onto one of the package nests, - a further workstation for feeding a needle with an attached suture in the tray and parking said needle in the tray, - a winding station for winding the suture into a winding channel of the tray, said winding station comprising - - a rotatable winding head with a plurality of configurable suture guiding pins, the guiding pins being configured as to engage a floor of the tray and to keep it flat, - - a suture control arm, said suture control arm having a proximal end, a distal end, a top side and a bottom side, said distal end of the suture control arm having a front standoff and a rear standoff incorporating a suture guiding channel, - - a base member for mounting the suture control arm to the base platform, - an offloading station for removing said trays from the package nests, wherein - the winding station further comprises a stripper plate for pushing the wound suture off the suture guiding pins, - there is a lid placement station positioned at the base platform and configured to place a lid onto one of the package nests, - there is a lid attachment station positioned at the base platform separate from the lid placement station and configured to attach the lid to the tray while the tray is in one of the package nests. While each limitation may be individually known in the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731